843




            OFFICE   OF   l-HE ATTORNEY     GENERAL    OF      TEXAS
                                   AUSTIN




iionorabk &well       Cwbron
County AudItor
kiogcml County
Sulphur Spring,       Texas

Dear 3lr:
                                                                       to be


                                                       ut :a
                                                           part or such
                                                        OOSt.
              Yourletter      0r June                 uest1ng the o&An-
ion OS’this     department                            ated therein, reads
as follovs:

                                                      stlan,  As
                                                       to the COUA-
                                                       of coat read




                     e prisoner has stayed on the COLUI-
      ty farm until he ovea a balance of $11.00 he pays
      the cc*a~t~ farm manager this amount and la releaa-
      ed.
               “Shoulcl the $11.00 be rieposited      to the credit
      of the oounty f8xm fund ml6 the          oonsteble  be p8id
      his usual one half fee from the          county faxttl fund,
                                                                      844




Honorable   X?s?Jell Caznbron, page 2


     vhioh i.n this aase voilld be $4.754  Or vould tha
     canstable have Sir& olalm on this money and be
     paid $9.50 of’ the $11.00 \rhJ.ohvxUi be his full
     Pee. Please give oooiplete information    8s to how
     the above mentioned $11.00 should be distributed,
     taking into conaideratlon   that the prlaoner hes
     worked out $8.50 Oi the $19.50 fZna.     Alao akiould
     the county farai manager give thfa money to the
     J. P. for him to dlstrlbute?’
            The Court of Crlmmal Appeals of Texas has deflnite-
ly reoognll;eQ that prlmnera should be given credit on their
f’inea andooata for service In jail or ln the vork houae or
other publfc vorlca.   Ths court alao definitely  reoogelred   the
right of a oomldt to aewe part of hla time tn jai& and pay
the balanoe In oaah.    (See the 0886 of Ex perte Xlll,    15 S.U.
(24)  141
            The Court of Criminal A-la       of Tsxaa slao reaog-
niaea a distinction   between the cm-edit to be allowed for aerv-
ioe In jail under Artlole 793 and Artlale 920 ot the Code of
Cl?imillal Proaedurs.  Article  793, applies   to tha aati8fwti~
of judglienta and misdemeanor cases in courxa other than justice
COuPt38. Artlole 920 applies    alone to oonvictiona   before   ua-
ticsa of the pamoe.     Xx parte Fe-r,         57 S.W. (26) 574 ;
Ex parte Bk3lma@iLin, 5 0 S.Y. (26) 781 and Ex parts YouAg, 136
8.W. (26) 863)

           In a letter 09ial.o~ writtan Augut 20, 1935, by
Honorable Leon Eloaea, Aaaiatant Attorney General, to Honor-
able D. 0. Wood, County Attorney, Wllllsa~on County (Volume
368 Letter Opinionsof the Attorney General of Texea, pege
C$6j Lt was.beld by this department that in a      owe in juutlae
cotta   where the fine and costa are leaa then 9f 30.00, the
proper and mawllrrble way to allow credit fop time apent Ln
jail  would be ts d.Lvide the 8mwnt or the tiae aud oosts by
ten, which Is the minLmumnumber of day8 that the defendant
must serve before being released w&r Artlole      920, Coda of
Criminal Procedure.
            In our Opinion Do. O-1015,   it le utetedz

           “&a gouP letter 3ou used an illuatratlon    of
     Q persm who vas comicted    of 8 mi.adet&eaa&r(in
     juetioe oourt) and his penalty effirsd    at a f;tns
     of $1.00 end caata of $13.00" lrmking D tots1 OS
                                                                      845




Honorable   mewell Cambran, page 3


      $14.00, rtated the convict had served four days
     .ln jail,   wished to pay the balance of hlu fine
      and costs Ln cash, and thereby obtain iramedlete
      radlcr.    In this specific   lnetance ve are of the
      opinion that defendant should be allowed. credit
      ;;    ;.ig per day, vhioh at four days would amount
                    Substractlng  the $5.60 es jail credit
      from.&e’total     amount of $14.00 would leave a bai-
      ance of $8.40, vhlch should be paid in order to
      obtain the rrleare of a defend&at from austody.”
            Opinion No. O-1792 of this      department holds:
            *      it is the opinion of this department
     that &e;e’ohly      a part of the flhe M oosts are
     collected,   that the money oollected          should go first
     to the payment of the oosts and the balanos, if
     any, to the mount of the fine, awl that               where
     there 18 hot enough oolleoted          to pay all the oosts,
     the mohey oolleoted       should be prorated between
     the arresting    offloef,    the aountg attoraey and
     the county.     That no offlasr       has priority     over
     ahother In such msttar.         For example, if the fihe
     and oosts amount to $23.00,          as in your ease, the
     fee of the oouhty attorney am0untr to 45.00; the
     fee of the oonstable amounts to $13.00 ahd the
     trial fee amounts to $4.001 if the defendant paid
     $6.00 ln cash and the balance 18 worked out on
     the county farm the arsestlng          offloer   would be
     entitled   to 43.55 of the cash payment, the ooun-
     tp attorney vould be entitled          to $1.36 of the aash
     payment and the county (as its portion of the trial
     See) vould be entitled       to reoeive 41.09 of the cash
     payment. The arresting         officer    and the oousty at-
     torney would also .be entitled         to receive payment
     from the county under Article          1055, Code of Crlm-
     inal Procedwe of Texas, one half of the balance of
     their fees for the time the defendant worked out
     the balance of his fine and costs.             Under the
     example quoted above the arr?rsstl.ng officer           vould
     be entitled   to receive from the county the 8~81 of
     $4.72; the county attorney would be entitled               to
     receive from the county the sum of $l&.                 The
     total sum received by the arresting            officer   from
                                                                            846



    Hrmorable Xevell   CaWro~,   pa&e 4


         both sources would be $8.271 the total sum re-
         celved by the county attorney Srom both sources
         would be $3.18.”
               Under the fact8 stated In your letter  the proper and
    reasolaeble may to allow credit for time spent on the county
    farm would be divide the amount of fine and cOSt8 by ten,
    vhioh 18 the ml~.lmumAumber Of drjr8 that the defer&At mu8t
    serve before being ralsaeed usder Article   920, Code of Calm-
    inal Prooedure.   TaklAgthe   amount Of the fine and008t8
    whioh is $19.50 and dlvldlng by ten would amount to $1.95
    per day vhioh should be credited for the defendant for each
    say he spent 05 t2m county   farm.

               The OOAStabh 18 entitled   UZidezl&tic18   1055, Ver-
    AOA'S &AOtated Code OS Cr1llLfJlal Prwedure,    t0 have half cOSt8
    on that part of the time the defendant   worked on the county
    farm the same to be properly prorated.    Opinion Ro. O-1578 of
    thl8 departBent hold8 that a oonmtabla 18 entitled     W&r Arti-
    cle 1055, Code of Criminal Procedure of Texas, to have half
    COStS oh that part 0s the ts.me a defeAdaAt mmaina     in jail
    or Works for the County Vhen he so diScha.rgeS a part Of the
    fine and costs and pays off a part aAd that the same 8hau be
    properly prorated.
              The preoinot OfflQerS 0s Hopklnr County are compen-
    sated on a fee baais (md the county OfflCiidS of 8al.d aounty
    are compensated on an annual salary baria.
                That portlon of the money reoelved by the county at-
    torney   must be deposited in the Offlaers*  Salary Fund IIS fe-
    gulred   by the Officers'  Salary Lav.
                 It 18 noted that the bill! Of QOStS 8hOVS that     the
    constable has a charge aa an arre8tm         fae Of $5.50.  Article
    1065 cf the Code of CrfixlnRl Brooedure, allows      the sum of
    $2.00 for each arrest.      The bill, of costs does not reflect
    any charge for mileage in the ease under eonslderation.           Por
    the purposes of this opinion Ye assume that the $3.50 vhioh
I   is reflected    a8 an arrestlAg fee OoAstltutes a char&e of $1.50
    ior takrng and appxovlng the bmd, $1.00 for release,        and
    $1.00 fox commitmsnt. Ye further assume that all of there
    services mere performed by the constable.
              In the case under con8Sderation  the SLne and costs
    amount to $19.50, the See of the CouAtg attorney aBLOL&AtSto
Bonorabk     IIeu411 Ombron,     ~464   5



$5.00~ the fee of the comtable  amounts to $9.50 and the trial
Pee amour&8 $0 $4.00.  After dafendant paid $11.00 in cash
and the balance we18worked out on the county farm the con-
stable would be entitled   to $5.65 of the carh payment, the,
county attorney would be entitled to $2.96 of the oath pay-
ment and the county (a8 it8 portion of the trial tea) would
be entitled to reoeive $2.39   OS the aash payment. A8 here-
tofore at&ted the amount received by the county attorney must
be depoeitsd in the Qfflaerr) 58lary Fund of the aounty.      The
conetable vould alro be entitled to Feeeive payrunt from the
aounty under Article 1055, Code of Criminal boccdure, one-
half of the balance of hir fee for the time the d4f4Bdsnt
worked out the balanae of hle fLns and 4ort8.      'Phl8vould
amount to #1.93.   The  total WE   reoelv4d by  th4 constable
from both 80~088 would be $7.58.      eb4 county Sarm manager
should par this money to the jurtiae o? the peaae.
             We enclore herewith 0        trr of our iIplnion$Boo.
o-1792,    o-3769,   O-4924   and o-157 3 .
                                                 YOur8 very trulJ
                                            ATTORIIEYOlCWtAL OF TBXX3




                                                           Aaal8tant
AU rdb

Encloaurer